Petitioner brought this CPLR article 78 proceeding to challenge a determination finding him guilty of violating a prison disciplinary rule. The Attorney General has advised this Court that the determination at issue has been administratively reversed, all references thereto have been expunged from petitioner’s institutional record and the mandatory $5 surcharge has been refunded to petitioner’s inmate account. In view of this, and given that petitioner has received all the relief to which he is entitled, the matter is dismissed as moot (see Matter of Tuitt v LaValley, 84 AD3d 1658 [2011]; Matter of Charles v Bezio, 80 AD3d 975 [2011]).
Peters, J.E, Rose, Lahtinen, Kavanagh and Garry, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.